DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 3-4, the phrase “is characterized in that: the armrest handlebar comprises” should be replaced with comprises: for clarity purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim recites “an elevation angle is formed between the third center axis and the second center axis and is greater than or equal to 0 degrees and is smaller than or equal to 90 degrees”.  The underlined limitation is confusing because if an angle formed between the third center axis and the second center axis then the elevation angle should be between (but not including) zero and 90 degrees. If angle is zero, there is no angle formed.  Clarification or correction is required.
Regarding claim 8, claim recites “the depression angle is greater than or equal to 0 degrees and is smaller than or equal to 60 degrees”.  The underlined limitation is confusing because there is no depression angle if the angle includes zero.  The depression angle should be between (but not including) zero and 60 degrees.  Clarification and/or correction is required.
Regarding claims 15-17, each claim recites a range that is confusing because the claimed range is not exactly an acute angle range as required by independent claim 14.  Specifically, each of these claims include angle is greater than or equal to 0 degrees and is smaller or equal to 45/30/15 degrees.  These limitations are indefinite because an acute angle does not include 0 degrees as an acute angle is defined as angle being between (but not including) 0 degrees and 90 degrees.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. US 2012/0001402 (hereinafter “Weber”).
Regarding claim 1, Weber, with reference to annotated FIG. 3 below, discloses an armrest handlebar which is adapted to be engaged with a steering handlebar of a bicycle, wherein the steering handlebar is pivotable to pivot around a pivot axis (not labeled but known that handlebar pivots about an axis of rotation to steer); the armrest handlebar comprises:
 two extending tubes (FIG. 3 shows 102, 100), and each of the two extending tubes comprises a combining segment, a lifting segment, a leaned segment, and a holding segment which are sequentially disposed, wherein the combining segment has a base axis and is adapted to be connected to the steering handlebar; the holding segment is adapted to be held by a hand of a rider; the lifting segment has a first center axis; the leaned segment has a second center axis; the holding segment has a third center axis; a first angle is formed between the first center axis and the base axis; a second angle is formed between the second center axis and the base axis, wherein the first angle is greater than the second angle  (based on annotated figure, the second center axis of appears to have less of a slope relative to the base axis than the slope of the first center axis to the base axis).
Regarding claim 2, wherein the base axis intersects with the first center axis at a first node (n1 in annotated FIG. 3) ; the first center axis intersects with the second center axis at a second node (n2 in annotated FIG. 3); the second center axis intersects with the third center axis at a third node (n3 in annotated FIG. 3).

    PNG
    media_image1.png
    608
    890
    media_image1.png
    Greyscale
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Salazar US 10,160,510 (hereinafter “Salazar”).
Regarding claim 3, Weber teaches wherein a sagittal plane passing through the pivot axis of the steering handlebar is defined; each of the holding segments of the two extending tubes has a free end, but fails to explicitly teach a distance between the free end and the sagittal plane is smaller than a distance between the third node and the sagittal plane.  Instead, view of FIG. 2 shows where free ends of the extending tubes are parallel, so a distance between the free end and the sagittal plane is equal in distance between the third node and the sagittal plane.
	Salazar teaches the common design of arranging free ends of similar extending tubes to be coming together in distance (V-shape, refer to FIG. 9 showing 112) for improved holding comfort for a user.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Weber’s free ends to come together as taught by Salazar in order to provide a user with known design for improved comfort for the user.
	Regarding claim 4, wherein the third center axis passes through the third node and the free end; an elevation angle is formed between the third center axis and the second center axis and is greater than or equal to 0 degrees and is smaller than or equal to 90 degrees (refer to annotated FIG. 3.).
Allowable Subject Matter
Claims 5-7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14 and 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to teach or suggest the structural relationship and combination of claimed elements of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Another reference that appears to be a 102(a)(1) for at least claim 1 is Hed US 2016/0129961 (refer to annotated FIG.2 below as a guide).




    PNG
    media_image2.png
    631
    763
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653